Citation Nr: 0823218	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to December 8, 2003 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1960 to March 1971.   

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted TDIU and assigned an 
effective date of December 8, 2003.  

In August 2007, the Board remanded this case.  


FINDING OF FACT

An informal claim of TDIU was received on March 20, 2003; 
however, it was not factually ascertainable that the veteran 
was individually unemployable within one year prior to that 
date nor is there an earlier formal or informal claim for a 
TDIU rating.  


CONCLUSION OF LAW

The criteria for an effective date of March 20, 2003, for the 
grant of a TDIU rating have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in September 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in January 2008.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  All identified pertinent records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.  
Further, as set forth below, the Board is granting an earlier 
effective date.  


An Effective Date Earlier than December 8, 2003 for TDIU

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  38 
C.F.R. § 3.400.

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991); see also Hurd v. West, 13 Vet. App. 449 (2000); 
Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2).  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

Thus, if a claim is received after the treatment, but the 
treatment occurred within the prior one year period and 
showed an increase in disability, then the effective date 
will be assigned as of that date of treatment.

The Court has indicated that it is axiomatic that the fact 
that must be found, in order for entitlement to an increase 
in disability compensation to arise, is that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The law provides that a TDIU rating may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of such service-connected 
disabilities.  38 C.F.R. 3.340, 3.341, 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
If there is only one such service-connected disability, it 
must be ratable at 60 percent or more, and if there are two 
or more service-connected disabilities, at least one must be 
rated at 40 percent or more with a combined rating of 70 
percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a TDIU rating must be based solely on the 
impact of the veteran's service-connected disability on his 
ability to keep and maintain substantially gainful work.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a TDIU case 
is whether the veteran is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has established that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability.  Roberson 
v. Principi, 251 F. 3d 1378 (2001).  In essence, Roberson 
establishes when a claim for individual unemployability must 
be recognized or inferred.  That case also indicated that 
when a veteran submits evidence of unemployability (informal 
claim), VA must consider the award of TDIU even though the 
veteran did not make a formal claim for TDIU.

Historically, service connection was granted for 2nd and 3rd 
degree burn scars of the face, neck, trunk, buttocks, and all 
extremities effective April 1971.  Entitlement to service 
connection for pterygium of the right eye was also 
established effective April 1971.  A 100 percent combined 
rating was assigned effective April 1, 1971, and a 90 percent 
rating was assigned effective December 1, 1971.  

On August 31, 2001, a VA Form 21-4138, Statement in Support 
of Claim, was received from the veteran in which he requested 
increased ratings for his service-connected disabilities as 
they had worsened.  He specifically pointed to his right 
little finger which had to be amputated.  

In conjunction with his claim, the veteran was afforded VA 
examinations in March 2003.  In pertinent part, the March 20, 
2003 orthopedic examination revealed that the veteran was 
unable to hold objects properly and that objects slipped 
through the gap between his finger and palm of the right hand 
due to the amputation at the proximal interphalangeal joint 
(he is right-handed).  In addition, he was not able to remain 
in one position for a long time and had muscle pain and spasm 
in his back.  

A July 2003 rating decision increased the disability rating 
for the right little finger from non-compensable to 10 
percent effective August 31, 2001, the date of receipt of the 
claim for increased ratings.  Higher ratings for the 
veteran's other service-connected disabilities were denied.  

On December 8, 2003, the veteran requested "secondary 
service connection" for painful, tender, and disfiguring 
scars as well as for limitation of motion and muscle 
contracture.  The veteran submitted a private physician's 
statement (also received in December 2003), which indicated 
that the veteran had burns over 45 percent of his chest and 
legs and had undergone extensive hospitalization and skin 
grafts.  Currently, he had marked pain and tenderness in his 
back, limited range of motion of his bilateral upper 
extremities, muscle contracture due to the burns, and 
arthritis in the lower extremities.  

The Board notes that the "secondary service connection" 
claims were in essence increased rating claims as service 
connection was already in effect for the burn scars and 
additional residuals/manifestations of service-connected 
disabilities were claimed, rather than separate service 
connection for other underlying disabilities.  In April 2004, 
increased ratings for the claimed areas (back and upper 
extremities) were denied.  

In May 2004, a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was 
received.  The veteran reported that he was last employed in 
April 1995.  Thereafter, VA confirmed with the Social 
Security Administration (SSA), that the veteran was in 
receipt of SSA benefits, paid since April 2003, although the 
veteran was found disabled since December 1996.

In a June 2004 rating decision, the RO granted TDIU since 
December 8, 2003, the date of correspondence from the veteran 
claiming that higher ratings were warranted, as previously 
noted.  The RO cited to a "March 2004" VA examination 
essentially as one of the examples of evidence showing that 
the veteran's disability level had increased and that he was 
unemployable.  The Board notes that this examination was 
dated in March 2003, not March 2004.  

At this juncture, the Board notes that the veteran has been 
receiving a 90 percent disability rating since 1971.  Thus, 
when he requested increased ratings in 2001 and then in 2003, 
arguably, he was seeking a total disability rating, as the 
next highest combined rating is 100 percent.  See generally 
38 C.F.R. § 4.25.  As noted, the initial increased rating 
claims were made on August 31, 2001 and then again on 
December 8, 2003

The RO, as noted, essentially determined that the March 2003 
VA orthopedic examination showed an increased disability 
level (although the RO referred to the date of this 
examination as being in March 2004).  The RO also implied 
that it showed unemployability.  In reviewing the evidence in 
its totality, the Board accepts that both an increase in 
disability and unemployability were demonstrated at that 
time.  Accordingly, the Board finds that since the veteran 
had claimed a higher rating (for the highest rating possible) 
and there was additionally submitted evidence of 
unemployability, TDIU was at issue and it can be considered 
that an informal claim for TDIU had been received on the date 
of that examination.  See Roberson.  

At the time of the March 20, 2003 examination report, the 
veteran was in receipt of a 90 percent combined rating.  
Thus, the veteran met the initial schedular criteria for 
consideration of a TDIU.  

Therefore, the issue is whether his service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The March 20, 2003 examination report represented an informal 
claim of TDIU.  The formal claim for TDIU was made via a VA 
Form 21-8940, which was received May 2004, clearly after this 
accepted informal claim.  The Board must also consider 
whether there was a claim pending for TDIU prior to March 20, 
2003.  

The prior August 31, 2001 VA Form 21-4138, Statement in 
Support of Claim, was not a formal or informal claim of TDIU 
because although the veteran was claiming the highest rating 
possible, there had been no submission of evidence of 
unemployability nor had the veteran alleged that he was 
unemployable.  See Roberson.  There is no correspondence or 
medical evidence dated between the August 31, 2001 VA Form 
21-4138, Statement in Support of Claim, and the March 20, 
2003 VA examination report.  

The Board must next consider if it is factually ascertainable 
that an increase in disability had occurred, i.e., was a TDIU 
rating warranted, within the one year prior to the accepted 
March 20, 2003 informal claim.  

However, there is no evidence dated within the one year prior 
to the March 20, 2003 informal claim.  There is no lay or 
medical evidence dated from March 20, 2002 to March 20, 2003.  

Therefore, in sum, an informal claim of TDIU was received on 
March 20, 2003; however, it was not factually ascertainable 
that the veteran was individually unemployable within one 
year prior to that date nor was there an earlier formal or 
informal claim for a TDIU rating, for the reasons noted 
above.

Based on the evidence cited above, the Board finds that the 
veteran's service-connected disabilities, precluded him from 
engaging in substantially gainful employment, from March 20, 
2003, the date of the VA orthopedic examination which showed 
an increase in disability level and which was also sufficient 
to show that the veteran was precluded from employment due to 
his service-connected disabilities.  This date is earlier 
that the assigned effective date of December 8, 2003.  
Therefore, the evidence supports an earlier effective date of 
March 20, 2003 for the grant of a TDIU.  


ORDER

Entitlement to an effective date of March 20, 2003, for a 
TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


